DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment, addressing claims filed 8/6/2018, was given in an interview with William A. Zarbis (46,120) on March 8, 2021.
The application has been amended as follows: 
Claim 6, Line 7, replace “to the EVs”, with:
-- to EVs –

Claim 6, Line 15, replace “to EVs”, with:
-- to the EVs –

Claim 6, Line 24, replace “to the EVs EV” with:
-- to the EVs --

Claim 12, Line 24, replace “comprises”, with:
-- comprise --

Claim 15, Line 18, replace “to the EVs EV”, with:
-- to the EVs –

-- charging station --

Claim 15, Line 29, replace “in to determining”, with:
-- in response to determining--

Allowable Subject Matter
Claims 1-3, 5-8, 10, 12-13, 15-18 and 20-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art, Roberts et al. (2015/0165917) discloses a first charging station and a second charging station comprising a plurality of connections (P1-P3) that provide a current to EVs (EV4-EV6) (Par.50) (Fig.5a) in a round-robin fashion (Par.37); Iwata (2012/0056582) discloses supplying power to vehicles one by one (Par.37) (Fig.3B); and Kanamori et al. (2014/0179164) discloses a priority channel (101) and a non-priority channel (102) (Par.46), and wherein the power to the non-priority channel is turned off when the priority channel is receiving power (Par.63 and 66-67) (Fig.3), do not explicitly teach alone or in combination:

“ a priority first channel …; and a non-priority second channel …, wherein the first channel is operable … for delivering a first charging current to an EV at a first charging station, wherein the second channel is operable for receiving power and for delivering power to a second controller that is operable for providing a second charging current to EVs at a second charging station comprising a plurality of output connections that are connectable to the EVs, wherein the second charging station is operable for directing the second charging current to the output connections one at a time in round-robin fashion… Docket No.: CYSW-0001-07P01 USArt Unit: 2859turning off the power to the second channel prior to completion of said charging the EVs at the second charging station in response to determining that the EV at the first charging station is receiving the first charging current on the first channel”, in combination with all the other elements as recited in independent claim 1. Claims 2-3, 5, 22 and 24 depend from claim 1 and are allowed for the same reasons as indicated above.

“ a priority first charging station coupled to the first controller; and Docket No.: CYSW-0001-07P01 USArt Unit: 2859a non-priority second charging station coupled to the second controller and comprising a plurality of output connections that are connectable to EVs, wherein the output connections are numbered from one to N; …  the second charging station is operable for directing the second electrical current to the output connections one at a time in round-robin fashion in a sequence from one to N then back to one…turning off the electrical power to the second controller prior to completion of said charging the EVs at the second charging station in response to determining that the EV at the first charging station is receiving the first electrical current”, in combination with all the other elements as recited in independent claim 6. Claims 7-8, 10, 12-13, 23 and 25 depend from claim 6 and are allowed for the same reasons as indicated above.

“ a priority first channel and a non-priority second channel, wherein the first channel is operable for receiving electrical power and for delivering a first charging current to an EV at a first charging station, and wherein the second channel is operable for receiving electrical power and for delivering at least a portion of the electrical power from the first controller to a second controller that is operable for providing a second charging current to EVs at a second charging station comprising a plurality of output connections that are connectable to the EVs, wherein the second charging station is operable for directing the second charging current to the output connections one at a time in round-robin fashion, … the first controller turning off the electrical power to the second channel prior to completion of said charging the EVs at the second charging station in response to determining that the EV at the first charging station is receiving the first charging current on the first channel”, in combination with all the other elements as recited in independent claim 15. Claims 16-18, 20-21 and 26 depend from claim 15 and are allowed for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859        

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 15, 2021